 DMs1on™^i                       SDO
 Transaction Date: 05/08/2019
 --            O^jetree Deakins, Nash
 notice OF APPEAL/DOCKETING FE
  ra^n/D® ?                Nash
               °-'OeaklHs,
                  g:j§-CV-000357-001
CHECK
 Rpitter; Ogletree Deakins Nash
 feck/Money Order Num: 84007694
_™t_Tendered; $505.00
Total Due:       $509 nn
Total Tendered: fSOS.OO
Change Arat:     |o 00


aM retJrSi'lis'                   "
                                        Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 271 Filed: 05/09/19 Page: 1 of 1 PAGEID #: 23718
